***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. JOHN H. LAMOTTE
                (AC 43973)
                    Prescott, Cradle and DiPentima, Js.

                                  Syllabus

Convicted, on pleas of guilty, of two counts of the crime of robbery in the
   first degree, the defendant appealed to this court, claiming that the trial
   court improperly denied his request for an evidentiary hearing on his
   motion to withdraw the pleas. The defendant had been facing a maximum
   sentence of forty years of imprisonment on the robbery charges. After
   trial commenced on those charges, the defendant pleaded guilty in
   exchange for a sentence of six and one-half years of imprisonment
   followed by seven years of special parole. The trial court accepted the
   pleas after canvassing him and determining that the pleas were know-
   ingly and voluntarily made with the assistance of competent counsel. The
   court denied the motion to withdraw the guilty pleas after conducting
   a hearing during which the defendant claimed that he was under duress
   during the plea proceeding because he had learned during the trial that
   an inspector from the state’s attorney’s office had coerced and given
   false information to a witness who had not yet testified. The defendant
   further asserted that his trial counsel rendered ineffective assistance
   because, inter alia, they failed to pursue an alibi defense on his behalf.
   Held that this court could not conclude that the trial court abused its
   discretion by not affording the defendant an evidentiary hearing on his
   motion to withdraw the guilty pleas, as the trial court afforded him
   ample opportunity to present his claims, clearly addressed each of his
   arguments appropriately as they were presented and, relying on the
   transcript of the plea proceeding, concluded that there was no basis
   for them: as to the ineffective assistance of counsel claim, the court
   noted that the defendant had indicated on various occasions during the
   plea canvass that he was satisfied with his counsel, the defendant failed
   to demonstrate an adequate factual basis to support an evidentiary
   hearing as to his counsel’s alleged failure to pursue the alibi defense,
   as the defendant indicated during the plea canvass that he understood
   that, by pleading guilty, he was giving up the right to put on any defenses
   he might have had, he did not complain then or at any other time that
   his counsel failed to pursue the alibi defense, the defendant did not
   proffer facts in support of that defense or claim that he had ever dis-
   cussed it with his counsel prior to pleading guilty, and neither he nor
   his counsel proffered whether the defendant possessed such evidence
   or informed counsel that such evidence existed; moreover, the transcript
   of the plea proceeding conclusively refuted the defendant’s claim of
   coercion by the state’s inspector, as the defendant knew of that incident
   before pleading guilty, and at no time during the plea proceeding did
   he mention it to the court.
      Argued October 21, 2021—officially released January 18, 2022

                            Procedural History

   Substitute information charging the defendant with
two counts of the crime of robbery in the first degree,
and with one count each of the crimes of larceny in the
third degree and larceny in the fourth degree, brought
to the Superior Court in the judicial district of New
London and tried to the jury before Jongbloed, J.; there-
after, the defendant was presented to the court, Strackb-
ein, J., on pleas of guilty to two counts of robbery in
the first degree; subsequently, the court, Strackbein, J.,
denied the defendant’s motion to withdraw the pleas
and rendered judgment of guilty; thereafter, the state
entered a nolle prosequi as to the charges of larceny
in the third degree and larceny in the fourth degree,
and the defendant appealed to this court. Affirmed.
  Jennifer B. Smith, assistant public defender, for the
appellant (defendant).
   Sarah Hanna, senior assistant state’s attorney, with
whom, on the brief, were Michael L. Regan, state’s
attorney, and Jennifer F. Miller, former assistant state’s
attorney, for the appellee (state).
                         Opinion

   CRADLE, J. The defendant, John H. LaMotte, appeals
from the judgment of conviction rendered by the trial
court following the denial of his motion to withdraw
his guilty pleas. On appeal, the defendant claims that the
court improperly denied his request for an evidentiary
hearing on his motion to withdraw those pleas. We
disagree and, accordingly, affirm the judgment of the
trial court.
   The record reveals the following relevant procedural
history. In connection with the defendant’s alleged com-
mission of two bank robberies in Groton, on December
6, 2016, and September 18, 2017, the defendant was
charged, by way of a substitute information dated May
8, 2019, with two counts of robbery in the first degree
in violation of General Statutes § 53a-134 (a) (4), one
count of larceny in the third degree in violation of Gen-
eral Statutes § 53a-124 (a) (2), and one count of larceny
in the fourth degree in violation of General Statutes
§ 53a-125. On May 28, 2019, after his jury trial com-
menced,1 the defendant pleaded guilty, under the Alford
doctrine,2 to two counts of robbery in the first degree
pursuant to a plea agreement. In exchange for those
pleas, the defendant agreed to a total effective sentence
of six and one-half years of incarceration, followed by
seven years of special parole. The court canvassed the
defendant, found that the pleas were knowingly and
voluntarily made with the assistance of competent
counsel and accepted them. The court ordered a presen-
tence investigation and continued the case for sentenc-
ing.
   Thereafter, the defendant sent a letter, dated June
28, 2019, to the court, seeking to withdraw his guilty
pleas on the grounds of a claimed conflict of interest
and ineffective assistance of counsel, and asked that
new counsel be appointed to represent him. On August
7, 2019, the defendant and his counsel appeared before
the court for sentencing, at which time the court
addressed the letter it had received from the defendant.
The court allowed defense counsel to withdraw, at
counsel’s request, from the defendant’s case. The court
indicated that it would conduct a hearing on the defen-
dant’s motion to withdraw his guilty pleas and explained
to the defendant that he would be assigned new counsel
to represent him at that hearing. Thereafter, the defen-
dant told the court that his attorney had a conflict of
interest that was not disclosed to him for sixteen
months, and, thus, he ‘‘wasn’t being defended.’’ He
stated: ‘‘I was brain-dead because they had a fake wit-
ness come in, and then they did nothing about it at the
trial. . . . And they also caught the prosecution, the
inspector who was sitting there coercing the witnesses
before they even went in front of the jury. And they
were informed about it, still didn’t do nothing about it.
. . . I have a witness here in court that seen it going
on . . . and I have another one, a state witness, that’ll
come in and testify to verify that. . . . Them telling
the . . . witnesses that I was guilty. They know I did it.
He already signed the confession. You can say whatever
you want in front of the jury. It’s not gonna matter,
and they informed [my counsel] here, and he didn’t do
nothing about it to stop it; plus, the false witness that
they brought in at the end. I told them that days ahead,
and nobody’s ever gotten to the bottom of that.’’ The
court reiterated to the defendant that new counsel
would be assigned ‘‘who will listen to [the] allegations
[underlying his motion] and see whether they think it’s
valid enough to try to withdraw the plea.’’ The defendant
responded: ‘‘Most of it is right on the tape, recorded
at the trial.’’ The court ordered that new counsel be
appointed to represent the defendant and continued
the case to give the defendant’s new counsel the oppor-
tunity to review the motion to withdraw the guilty pleas.
   On December 19, 2019, the court conducted a hearing
on the defendant’s motion to withdraw his guilty pleas.
At the hearing, the defendant’s new counsel argued:
‘‘By way of a proffer, [the defendant] is advancing two
arguments why his plea should be withdrawn. The first
really goes to the concept that he was under duress or
that his plea was not voluntary. And the facts, or the
proffer which backs that up, is that [the defendant’s]
sister was present outside during the trial and overheard
one of the state’s inspectors speaking to a witness, who
had not testified yet, making some comments to the
witness that [the defendant] was guilty, that they’ve
got—they’ve got it on paper that he’s done this before.
   ‘‘There was also an allegation that there was some
sort of a confession which—a written confession which
[the defendant] had executed that was being shown to
the potential witness, Melanie Brown . . . and that
[the defendant’s] sister relayed her concerns to that
inspector. And, moreover, she relayed those facts to
[the defendant] over the weekend during that trial, and
. . . that [the defendant] heard these words and in
effect realized that the fix was in for him, in not so
many words—that he really didn’t have a fair opportu-
nity. And that was the duress that he was under when
he did enter his plea. He felt that it was the best that
he could do and that his—well, his will was overborne
as a result of those facts made known to him.
   ‘‘The second argument that he is advancing is that
his prior counsel were ineffective. And I believe that
there are two grounds for that: number one, there was
a potential conflict of interest with a potential third
party, Kyle Hare . . . and that wasn’t made known to
[the defendant] until immediately before the trial. And
the second ground is that his alibi was not adequately
pursued in terms of photographs of him at a different
location around when the robbery occurred, as [well
as] phone records indicating he wasn’t in the area.
   ‘‘Based upon the totality of those facts, Your Honor,
I’d respectfully request that you grant [the defendant’s]
motion to withdraw his guilty plea, or, in the alternative,
give him the opportunity of an evidentiary hearing to
further lay out those facts for you.’’
   In response, the prosecutor argued that the defendant
had been thoroughly canvassed by the court when he
entered his guilty pleas, and the record reflected that
there ‘‘was no indication whatsoever that [the defen-
dant] felt that his will was overborne at any point in
time.’’ The prosecutor contended that the defendant
simply had ‘‘buyer’s remorse’’ after entering his guilty
pleas. The prosecutor further argued that the defendant
failed to allege sufficient facts to warrant an evidentiary
hearing on his ineffective assistance of counsel claims
and that those claims were thus better suited for habeas
proceedings in which the defendant could ‘‘flesh out
any such claims.’’
   Defense counsel then added: ‘‘One of the other grounds
that [the defendant] is advancing with regard to the
ineffective assistance claim is that it was his under-
standing that a probation which was—he was on proba-
tion in Rhode Island. He was informed that, as a condi-
tion of the—the deal that he was accepting, that that
probation would be terminated, and it was not termi-
nated.
  ‘‘He has documentation indicating that he’s still on
the—that probation. So, that’s just one of the other
grounds on the ineffective assistance claim, Your
Honor.’’
   Having heard the arguments of both counsel, the
court first noted that, at the time the defendant pleaded
guilty, he was ‘‘in the middle of trial.’’ The court noted
that the defendant was facing a maximum prison sen-
tence of forty years for the two robbery charges and
that the sentence that he would receive pursuant to the
plea agreement was not ‘‘even close to that.’’ The court
then explained that it was referring to the transcript of
the plea proceeding and recounted that proceeding as
follows: ‘‘All right, so when you came back from the
trial and decided to plea[d], [the prosecutor], who [is]
not here, went through the facts of the case and you
had pled—that you had pled guilty, and I say at that
time, did you have enough time to talk to your lawyers
about these cases and your decision to plead guilty
under what’s known as the Alford doctrine, and you
said yes.
   ‘‘And I said, did they go over with you the maximum
sentence you could have received in jail if you went to
or finished your trial, and if you were convicted on the
evidence the state had to show that you were guilty?
And then I go over it: For two counts of robbery in the
first degree, each one holds twenty years in jail, so for
what you pled to today, just these two counts, you could
go to jail for forty years. Did they go over that with
you? Yes.
 ‘‘And so, you’re satisfied, then, with this plea agree-
ment and your lawyer’s help? Yes.
   ‘‘And you understand that by pleading guilty, you’re
giving up your right to actually, basically, to finish the
trial. You could have had, as I say, the rest of your trial,
and you could have testified if you wanted to, put on
witnesses of your own, confronted and cross-examined
the witnesses against you, put on any defenses you
might have had with the help of your lawyers. But we
weren’t finishing your trial because of your pleas. Do
you understand that? Yes.
  ‘‘I then say, do you have any other open charges
anywhere else? No. I don’t. Are you on probation any-
where else? Yes. You are? Yes. Rhode Island.
   ‘‘And then [the prosecutor] said, my understanding
is that [the defendant] had been placed on probation
in Rhode Island but had been violated, and I believe
that probation may have been terminated. And then
[defense counsel] said, that was my understanding.
  ‘‘So, you’re not on probation anywhere else? Are you
on parole anywhere else? Am I on parole, you ask. No.
   ‘‘And this plea agreement—you’re in favor of this plea
agreement based on the fact that you could have gone
to jail for forty years; so you’re satisfied then, again,
with this plea agreement and your lawyer’s help. And
you say, I’m going to have to be. And I said, no, you
don’t have to be because you’re in the middle of trial.
And you said, it could get worse; I’ll take this. I’m satis-
fied.
  ‘‘I said, you’re satisfied with this plea agreement
based on the evidence you’ve seen so far in the trial
and the exposure that you had if you were to be con-
victed? And you say, um hum. And I say, right? That
was forty years. Right? And you say, yes.
  ‘‘I say, okay, because I need to know that you’re
satisfied with the plea agreement and your lawyer’s
help. Okay? You say, yes. And then I went through the
part about being a [United States] citizen, is anyone
threatening you or forcing you or promising you any-
thing to get you to plea[d], and you say, no. So, your
pleas are voluntary? You say, yes.
  ‘‘Then I say, is it your understanding of the Alford
doctrine that you might disagree with some of the facts
the prosecutor said about the cases, but if you finish
your trial there’s a good chance you could be convicted
and get a much worse sentence than this. Is that your
understanding of the Alford doctrine? And you say, yes.
  ‘‘And then I say, you also understand, once I accept
your pleas today you can’t change your mind later? You
say, yes. I said, do you have any questions about the
questions I’ve asked you? And you say, no. And I say,
you’re clear? And you say, yes.
   ‘‘And then I asked if there’s any reason I shouldn’t
accept the plea, and [the prosecutor] went on to add
some things to the record. And he said, the only thing
I wanted to add for the record is to make explicit what
has been implicit. Your Honor has referred to it as, at
least peripherally in your comments, that we’ve had
several days of trial, and, although obviously I’m not
privy to attorney-client communications, the record
should reflect that, in terms of understanding what’s
happening today, it’s been my observation and experi-
ence that [the defendant] has been energetically and
diligently represented, and there’s been [an] extensive
amount of communication that I’ve been at least a wit-
ness to visually, if not hearing it. All of that precedes
this plea.
   ‘‘And I say to you, do you understand that? Do you
hear what the prosecutor is saying: that you’ve worked
very well with your two lawyers, and that they’ve
worked very hard on your case? And you say: they did.
I say, you’re acknowledging that? And you say, yes. I
say, okay.
  ‘‘And [the prosecutor] also added: They’ve kept me
and [my cocounsel] very, very busy, meaning the law-
yers, because they were so diligently representing you.
And I then say, which is their job to do, to keep [the
prosecutors] busy. And at a certain point you realize
that this agreement will be a much better plan for you. Is
that what you’ve come to understand? And you say, yes.
  ‘‘Then I ask if there’s any reason not to accept the
pleas. [The prosecutor] says, no. [Defense counsel]
says, no. And I made the finding and the agreed-upon
sentence. I said there’d be a presentence investigation.
Your lawyer would be notified when it would take place.
The agreed-upon sentence: six and a half years followed
by seven years of special parole on each count, concur-
rent.
  ‘‘And then I told you not to pick up any new charges
while you’re locked up because you just pled to forty
years worth of cases. Okay? So that’s where we are.
   ‘‘Based on that, this transcript, your answers, your
total understanding that you had two lawyers working
diligently on your behalf, I’m denying your motion to
withdraw your plea today.’’
  The following colloquy then occurred:
   ‘‘The Defendant: Well, the problem I have with it is—
is the conflict of interest.
  ‘‘The Court: Okay. I don’t see a conflict of interest
here.
  ‘‘The Defendant: He didn’t tell me for sixteen and a
half months. I don’t even know if he was working on
my case.
  ‘‘The Court: I’m just going by what you said about
your lawyers.
  ‘‘The Defendant: I was boxed in.
   ‘‘The Court: You were in the middle of trial. . . .
[The prosecutor] mentioned that, if you don’t like your
lawyers, that’s not what happens for sentencing. That’s
not one of the grounds. You had effective assistance
of counsel. If you feel you didn’t, then you can file a
habeas against your other lawyers, but . . . they’re
going to get a transcript of this and of your original
plea at the habeas court and see whether or not they
felt that there was effective assistance of counsel.
  ‘‘The Defendant: Yeah. Well—
  ‘‘The Court: They did a good job for you . . . .
  ‘‘The Defendant: One more thing is that he was
informed about all the coercing and didn’t do nothing
about it; he just let it fly.
  ‘‘The Court: Okay. That’s because . . . it’s arguable
about whether there was any coercing or not. The real
bottom line is what happened in this case and what
you pled to: two bank robberies.
  ‘‘The Defendant: Okay. And I understand that.
  ‘‘The Court: And with your record, I’m just telling
you, if you were convicted with your record of—
  ‘‘The Defendant: The other thing—
  ‘‘The Court: —forty-four prior charges, including
other bank robberies, you would have gotten such a
much higher sentence if you were convicted than six
and a half, plus seven, special. You understand that.
  ‘‘The Defendant: Oh, I understand that.
  ‘‘The Court: And that’s why you took this deal. Right?
  ‘‘The Defendant: Yeah. I was thinking there was no
probation, but basically what I want to go back to is
when you told me when the DNA was eliminated from
both robberies, that do not let them force you into any
pleas when we were talking about going to trial. You
told me do not let them force you into any pleas.
  ‘‘The Court: Right.
  ‘‘The Defendant: But if at any point in time during
the trial you can come back over here and get your
original sentence, which was only five years. Now
that’s—
  ‘‘The Court: Okay. I never said you would have your—
  ‘‘The Defendant: —off the table. I don’t know if any-
body’s living up to their word.
  ‘‘The Court: I never said you would get your original
sentence because, once you go to trial, you don’t get
the original offer.
  ‘‘The Defendant: You said that.
  ‘‘The Court: So, at this point, I think that—and then
plus, you’ve been getting credit all the time, and so I
understand you’ll be getting credit right back. All right?
  ‘‘The Defendant: That’s . . . not the point. That’s not
the point.
   ‘‘The Court: Well, I think the point is that you’ve pled
in front of me voluntarily, and you got an excellent deal
based on the charges, the evidence the state had, and
the amount of work your lawyers did for you. . . .
  ‘‘The Defendant: It’s not the . . . I’m not even sup-
posed to be on probation in Rhode Island. I can go back
to Rhode Island and face violation and get ten years
suspended and—you know—on the transcript it said
probation was terminated. It’s not. They lie to your face
in open court.
  ‘‘The Court: Well, they didn’t lie. They said it was
their understanding that it was over. But, if it—
  ‘‘The Defendant: They said it was forfeited.
   ‘‘The Court: You know what? Whether it was or wasn’t
. . . I have no jurisdiction over that. If you said yes,
I’m on probation in Rhode Island, my answer is, I have
no control over what happens with that.
   ‘‘The Defendant: But it was part of the plea bargain
all in the same transcript in itself. So, the deal is not
even the deal I was offered.
  ‘‘[The Prosecutor]: I disagree, Your Honor. I think
that the record, it’s relatively clear—not relatively clear,
the record is clear. [The prosecutor] said that it’s his
understanding, but there were no promises. . . . I
didn’t hear any promises referenced in that.
  ‘‘With respect to this coercion claim again, I don’t
want my silence to in any way be inferred that I would
agree with that. I think that . . . is clearly in dispute.
And I think there was never any mention during the
plea canvass—and Your Honor has not only put it on
the record and read it into the record but also is going
to make it a court exhibit—that he, at any point, said
no . . . I was supposed to get my original offer.
  ‘‘So, I think the record is clear. Again, it’s buyer’s
remorse. It’s an attempt by [the defendant] to . . . have
his cake and eat it, too. And what I mean by that is, he
saw what the evidence was, he decided to plead guilty
under the Alford doctrine. He did that. The jury was
dismissed. All of that evidence was for naught for that
particular trial, and now he’s trying to change it again.
  ‘‘And I would respectfully submit that we end this
and deny the motion and go to the sentencing.’’
  The court then indicated that it was denying the
defendant’s motion to withdraw his guilty pleas and
proceeded to sentencing. When the court asked the
defendant if he wanted to say anything prior to the
imposition of sentence, the following colloquy ensued:
  ‘‘The Defendant: Yeah. That’s—I don’t know. I got
nothing to say about nothing, just like when you boxed
me in before. Go ahead. Do your thing.
   ‘‘The Court: Okay. So, you’re saying I boxed you
in. How?
  ‘‘The Defendant: No. The lawyers did. It’s like they
were letting fake witnesses, they weren’t caring about
the coercion. You know, just a typical New London
thing, I guess.
  ‘‘The Court: Okay. Well, I would take—
  ‘‘The Defendant: So, just go ahead. It’s a circus show.
Sentence me and be done with it.
   ‘‘The Court: I would disagree with your characteriza-
tion. I think—
   ‘‘The Defendant: Well, that’s what—I’m speaking
from the heart. I have nothing to hide here.
  ‘‘The Court: Well, I’m—you know. Especially when
you came back over here and pled. It’s not that you
aren’t familiar with the legal system, based on your
record.
  ‘‘The Defendant: I know how I pled, and I was dis-
turbed at it and you noticed it, too, and you know
deep inside.
  ‘‘The Court: No. I asked you—I asked you—
  ‘‘The Defendant: That’s why you had to keep ask-
ing me—
  ‘‘The Court: Well, I wanted to make—
  ‘‘The Defendant: Because I didn’t want to answer the
questions.
  ‘‘The Court: Well, I wanted to make sure—
  ‘‘The Defendant: I was boxed in.
  ‘‘The Court: I just wanted—you weren’t boxed in.
One of the questions is, is anybody threatening you or
forcing you or promising you anything.
  ‘‘The Defendant: No. Everything’s good.
  ‘‘The Court: You said no.
  ‘‘The Defendant: Go ahead. You give me something
to live for. I mean, just go ahead and sentence me.
  ‘‘The Court: Okay . . . [t]hat’s what I’m going to do.’’
  The court then sentenced the defendant, in accor-
dance with the plea agreement, to a total effective sen-
tence of six and one-half years of incarceration, fol-
lowed by seven years of special parole. This appeal
followed.
   On January 21, 2021, the defendant, through counsel,
filed a motion for articulation, asking the trial court to
articulate its ruling on the defendant’s request for an
evidentiary hearing on his motion to withdraw his guilty
pleas. On January 28, 2021, the court filed a written
articulation, in which it indicated that it had implicitly
denied the defendant’s request for an evidentiary hear-
ing based on the transcript of the plea proceeding and
the subsequent hearing that it held on the motion to
withdraw. The court also again addressed each of the
defendant’s arguments advanced in support of his
motion to withdraw his guilty pleas. As to the defen-
dant’s claim that his trial counsel ‘‘was ineffective for
failing to adequately investigate his alibi and by giving
him misleading information to induce his plea[s],’’ the
court articulated: ‘‘There is no basis for this allegation.
On page [11] of the transcript [of the plea proceeding],
the court asks the defendant if he understood what the
prosecutor was saying—that [the defendant] worked
very well with his two lawyers, and they worked very
hard on his case, and the defendant responded, ‘they
did,’ and, to emphasize this, the court then said, ‘you’re
acknowledging that?’ and the defendant said, ‘yes.’ ’’ As
to the defendant’s claim that his trial counsel ‘‘had a
possible conflict of interest with a potential third-party
suspect,’’ the court referred again to the transcript of
the plea proceeding, indicating: ‘‘As the court informed
the defendant, ‘you have other remedies for your other
complaints. The remedy for this allegation would be a
habeas petition where a different forum might be willing
to hear evidence on this allegation.’’ And, finally, as to
the defendant’s claim that ‘‘his plea was involuntary
and made under duress because the state’s attorney’s
inspector was coercing and giving false information to
a witness,’’ the court reasoned: ‘‘The plea canvass was
exceptionally clear regarding the voluntariness of the
pleas. Pages [8 and 9] of the transcript cover the volun-
tariness of the pleas. The court was very careful regard-
ing the defendant’s answers because he had been diffi-
cult throughout the case, and the court wanted to be
sure he was entering his pleas voluntarily. In relevant
part, the court said, ‘you are satisfied with this plea
agreement based on the evidence you’ve seen so far in
the trial and the exposure that you had if you were to
be convicted?’ The defendant responded, ‘um hum’ and
the court said, ‘[R]ight? That was forty years, right?’
  ‘‘The court asks, ‘is anyone threatening you or forcing
you or promising you anything to get you to plead,’ and
the defendant answers, ‘no.’ The court asks, ‘[S]o, your
pleas are voluntary?’ The defendant replies, ‘[Y]es.’
  ‘‘There is no mention of coercion or threats or duress.
The court’s canvass and the defendant’s responses are
clear. The defendant understood the canvass, asked
questions and, with approximately forty-four prior con-
victions is not unfamiliar with a plea canvass.’’ The
court also noted that it had attached a copy of the entire
transcript of the plea proceeding to its articulation.
   On appeal, the defendant claims that the court erred
in denying his request for an evidentiary hearing on his
motion to withdraw his guilty pleas. We begin with the
standard of review and the relevant principles of law
that govern our analysis of the defendant’s claim on
appeal. ‘‘It is well established that [t]he burden is always
on the defendant to show a plausible reason for the
withdrawal of a plea of guilty. . . . To warrant consid-
eration, the defendant must allege and provide facts
which justify permitting him to withdraw his plea under
[Practice Book § 39-27]. . . . Whether such proof is
made is a question for the court in its sound discretion,
and a denial of permission to withdraw is reversible only
if that discretion has been abused. . . . In determining
whether the trial court [has] abused its discretion, this
court must make every reasonable presumption in favor
of [the correctness of] its action. . . . Our review of a
trial court’s exercise of the legal discretion vested in it
is limited to the questions of whether the trial court
correctly applied the law and could reasonably have
reached the conclusion that it did. . . .
   ‘‘Motions to withdraw guilty pleas are governed by
Practice Book §§ 39-26 and 39-27. Practice Book § 39-
26 provides in relevant part: A defendant may withdraw
his . . . plea of guilty . . . as a matter of right until the
plea has been accepted. After acceptance, the judicial
authority shall allow the defendant to withdraw his
. . . plea upon proof of one of the grounds in [Practice
Book §] 39-273 . . . .
   ‘‘We further observe that there is no language in Prac-
tice Book §§ 39-26 and 39-27 imposing an affirmative
duty upon the court to conduct an inquiry into the basis
of a defendant’s motion to withdraw his guilty plea.
. . . [T]he administrative need for judicial expedition
and certainty is such that trial courts cannot be
expected to inquire into the factual basis of a defen-
dant’s motion to withdraw his guilty plea when the
defendant has presented no specific facts in support of
the motion. To impose such an obligation would do
violence to the reasonable administrative needs of a
busy trial court, as this would, in all likelihood, provide
defendants strong incentive to make vague assertions
of an invalid plea in hopes of delaying their sentenc-
ing. . . .
   ‘‘When the trial court does grant a hearing on a defen-
dant’s motion to withdraw a guilty plea, the require-
ments and formalities of the hearing are limited. . . .
Indeed, a hearing may be as simple as offering the
defendant the opportunity to present his argument on
his motion for withdrawal. . . . [A]n evidentiary hear-
ing is rare, and, outside of an evidentiary hearing, often
a limited interrogation by the [c]ourt will suffice [and]
[t]he defendant should be afforded [a] reasonable
opportunity to present his contentions. . . .
   ‘‘Thus, when conducting a plea withdrawal hearing,
a trial court may provide the defendant an opportunity
to present a factual basis for the motion by asking open-
ended questions. . . . Furthermore, in assessing the
adequacy of the trial court’s consideration of a motion
to withdraw a guilty plea, we do not examine the dia-
logue between defense counsel and the trial court . . .
in isolation but, rather, evaluate it in light of other
relevant factors, such as the thoroughness of the initial
plea canvass. . . .
   ‘‘This flexibility is an essential corollary of the trial
court’s authority to manage cases before it as is neces-
sary. . . . The case management authority is an inher-
ent power necessarily vested in trial courts to manage
their own affairs in order to achieve the expeditious
disposition of cases. . . . Therefore, the trial court is
not required to formalistically announce that it is con-
ducting a plea withdrawal hearing; nor must it demar-
cate the hearing from other related court proceedings.
It may conduct a plea withdrawal hearing as part of
another court proceeding, such as a sentencing hearing.
. . . When a trial court inquires into a defendant’s plea
withdrawal motion on the record, it is conducting a
plea withdrawal hearing.’’ (Citations omitted; emphasis
altered; footnote added; internal quotation marks omit-
ted.) State v. Simpson, 329 Conn. 820, 836–39, 189 A.3d
1215 (2018).
   ‘‘In considering whether to hold an evidentiary hear-
ing on a motion to withdraw a guilty plea the court may
disregard any allegations of fact, whether contained in
the motion or made in an offer of proof, which are
either conclusory, vague or oblique. For the purpose
of determining whether to hold an evidentiary hearing,
the court should ordinarily assume any specific allega-
tions of fact to be true. If such allegations furnish a
basis for withdrawal of the plea under [Practice Book
§ 39–27] and are not conclusively refuted by the record
of the plea proceedings and other information con-
tained in the court file, then an evidentiary hearing is
required. . . .
  ‘‘An evidentiary hearing is not required if the record
of the plea proceeding and other information in the
court file conclusively establishes that the motion is
without merit. . . . The burden is always on the defen-
dant to show a plausible reason for the withdrawal
of a plea of guilty. . . . To warrant consideration, the
defendant must allege and provide facts which justify
permitting him to withdraw his plea under [Practice
Book § 39–27].’’ (Citations omitted; emphasis in origi-
nal; internal quotation marks omitted.) State v. Salas,
92 Conn. App. 541, 544–45, 885 A.2d 1258 (2005).
  Here, the defendant asserts two grounds on which
the court should have afforded him an evidentiary hear-
ing on his motion to withdraw his guilty pleas: (1) his
trial counsel was ineffective by failing to pursue an alibi
defense; and (2) his pleas were not voluntary because
the state’s inspector was overheard coercing wit-
nesses.4 As to the defendant’s claim of ineffective assis-
tance of counsel,5 the court reviewed the entire tran-
script of the plea proceeding on the record, noting the
various times that the defendant expressed his satisfac-
tion with his trial counsel. In its written articulation,
the court referenced one specific instance during the
plea proceeding when the defendant indicated his satis-
faction with his trial counsel. In fact, the defendant
stated that he was satisfied with the plea agreement
and his counsel three additional times during the plea
proceeding.6
   As to the defendant’s specific claim that his trial
counsel was ineffective in failing to pursue an alibi
defense on his behalf, the transcript of the plea proceed-
ing reflects that the defendant was specifically informed
by the court of his option to continue with the trial of
his case, and that, by pleading guilty, he was giving up
the right to ‘‘put on any defenses [he] might have had
. . . .’’ The defendant indicated that he understood, and
he did not, at that time or any other time during that
proceeding, or at any time prior to pleading guilty, com-
plain that his counsel had failed to pursue an alibi
defense on his behalf. Moreover, the defendant did not
proffer any facts in support of his alleged alibi defense
or claim that he had ever discussed an alibi defense
with his counsel prior to pleading guilty. Although the
defendant’s new counsel argued that his trial counsel
did not adequately pursue his alibi defense ‘‘in terms
of photographs of him at a different location around
when the robbery occurred, [and] phone records indi-
cating [that] he wasn’t in the area,’’ he never expanded
on that vague assertion. Neither the defendant nor his
counsel proffered whether he was in possession of such
evidence or whether he informed his trial counsel that
such evidence existed. Accordingly, the defendant
failed to demonstrate an adequate factual basis to sup-
port an evidentiary hearing on this claim.7
   The defendant’s claim of coercion is conclusively
refuted by the transcript of the plea proceeding.
According to the defendant, his sister allegedly
informed him, during his trial, that she had overheard
the state’s inspector coercing and giving false informa-
tion to witnesses. The defendant therefore knew of
these alleged incidents prior to pleading guilty in this
case. In fact, when the court initially asked him about
the letter that he had written asking to withdraw his
guilty pleas, the defendant alleged that he had informed
his counsel of this alleged coercion ‘‘days ahead’’ but
that they never ‘‘[g]ot . . . to the bottom of that.’’ At
no time did the defendant mention this to the court
during its thorough plea canvass. Rather, the defendant
repeatedly told the court that his guilty pleas were vol-
untary. Based upon the well established principle ‘‘that
[a] trial court may properly rely on . . . the responses
of the [defendant] at the time [he] responded to the
trial court’s plea canvass’’; (internal quotation marks
omitted) State v. Stith, 108 Conn. App. 126, 131, 946
A.2d 1274, cert. denied, 289 Conn. 905, 957 A.2d 874
(2008); the court properly determined that the defen-
dant’s claim that his pleas were involuntary did not
merit an evidentiary hearing.
   In sum, the court conducted a hearing on the defen-
dant’s motion to withdraw his guilty pleas and implicitly
concluded that an evidentiary hearing was not required.
The court afforded the defendant and his newly
appointed counsel ample opportunity to present his
claims but, relying on the transcript of the plea proceed-
ing, concluded that there was no basis for them. On
the basis of our review of the record, the court clearly
addressed each of the defendant’s arguments appropri-
ately as they were presented. Accordingly, we cannot
conclude that the court abused its discretion by not
affording the defendant an evidentiary hearing on his
motion to withdraw his guilty pleas.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    At the time the defendant entered his guilty pleas, the jury had been
empaneled and the state had already presented evidence.
  2
    ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless.’’ (Internal quotation marks omitted.)
State v. Celaj, 163 Conn. App. 716, 718–19 n.3, 141 A.3d 870 (2016).
  3
    Practice Book § 39-27 provides in relevant part: ‘‘The grounds for allowing
the defendant to withdraw his or her plea of guilty after acceptance are as
follows . . .
  ‘‘(2) The plea was involuntary, or it was entered without knowledge of
the nature of the charge or without knowledge that the sentence actually
imposed could be imposed . . .
  ‘‘(4) The plea resulted from the denial of effective assistance of coun-
sel . . . .’’
  4
    The defendant also claims that his trial counsel was ineffective as a
result of having given him misleading information regarding his probationary
status in Rhode Island to induce his guilty pleas. Because the defendant
does not specifically reference his Rhode Island probation in the argument
portion of his appellate brief, this claim is inadequately briefed. Accordingly,
we decline to afford it review. See, e.g., Robb v. Connecticut Board of
Veterinary Medicine, 204 Conn. App. 595, 611, 254 A.3d 915, cert. denied,
338 Conn. 911, 259 A.3d 654 (2021).
  At oral argument before this court, the defendant’s appellate counsel
conceded that the defendant had waived his conflict of interest claim.
  5
    The defendant claims on appeal that the trial court’s ‘‘mistaken belief
that a habeas was the only means by which to address the defendant’s
ineffective assistance of counsel claims resulted in its failure to give proper
consideration to the defendant’s request.’’ Although the court did, at one
point during the hearing on the motion to withdraw, tell the defendant that
a claim of ineffective assistance of counsel is not a ground for withdrawing
a guilty plea at the time of sentencing, the court clearly and thoroughly
considered his ineffective assistance claims, as set forth in this opinion. We
construe the court’s statement telling the defendant that he could file a
habeas action simply as advising him that he could further pursue his ineffec-
tive assistance claims in another forum.
   6
     As noted by the case law cited herein, the plea canvass is only one factor
in assessing the adequacy of the trial court’s consideration of a motion to
withdraw a guilty plea. There are, of course, cases in which facts concerning
the adequacy of counsel’s representation might become known to a defen-
dant after he or she pleads guilty and before the imposition of sentence.
In those cases, a defendant’s stated satisfaction with his or her counsel’s
representation during the plea canvass may be afforded less weight than in
a case such as this one.
   7
     Additionally, neither the defendant nor his counsel alleged that he was
prejudiced by his trial counsel’s failure to pursue an alibi defense on his
behalf. He did not allege that, but for his trial counsel’s ineffective assistance,
he would not have pleaded guilty and would have continued with his trial.
In fact, at the hearing on his motion to withdraw his guilty pleas, the
defendant told the court that he wanted a five year sentence that apparently
had been discussed in earlier plea negotiations. He therefore failed to allege
a requisite interrelationship between his counsel’s alleged ineffectiveness
and his guilty pleas. See State v. Lynch, 193 Conn. App. 637, 659–60, 220
A.3d 163 (2019), cert. denied, 335 Conn. 914, 229 A.3d 729 (2020).